Citation Nr: 9902227	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  94-01 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disorder, currently rated 20 percent disabling.

2.  Entitlement to an increased rating for hidradenitis with 
cellulitis of the lower extremities, currently rated 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from January 1980 to 
February 1984.  This matter comes before the Board of 
Veterans Appeals (Board) on appeal from an August 1993 
rating decision by the RO which granted an increased rating, 
from noncompensable to 10 percent, for a low back strain, and 
which denied an increase in a noncompensable rating for 
hidradenitis with cellulitis of the lower extremities.  In 
August 1998, the RO increased the rating for the low back 
disability to 20 percent and increased the rating for the 
skin condition to 10 percent.  The veteran continues to 
appeal for higher ratings.


REMAND


The Board finds that the veterans claims for increased 
ratings for the service-connected low back and skin disorders 
are well grounded, meaning plausible, and the file indicates 
there is a further VA duty to assist him in developing the 
claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103, 3.159 (1998);  Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).

In February 1993, the veteran filed claims for increased 
rating for his service-connected low back and skin disorders.  
He requested that medical records from the Oakland VA Medical 
Center (VAMC) covering the period of 1992 to the present be 
obtained by the RO.  The RO obtained VA treatment records 
from 1982 to 1993, and such were considered in the August 
1993 RO decision, but the treatment records concern other 
individuals, not the appellant.  The RO subsequently obtained 
some early 1994 VA hospital records concerning the appellant, 
but it appears that other VA treatment records may exist and 
should be obtained by the RO.  Bell v. Derwinski, 2 Vet.App. 
611 (1992); Murincsak v. Derwinski, 2 Vet.App. 363  (1992).

The Board notes that the veteran underwent VA compensation 
examinations for both the low back and skin conditions in 
March 1993 and August 1998.  However, in the judgment of the 
Board another examination of the skin condition is warranted 
to determine the nature and severity of the disability.  The 
only currently service-connected skin condition is 
hidradenitis with cellulitis of the lower extremities.  A 
number of medical records refer to other skin problems, and 
it is unclear whether they are part of the service-connected 
skin condition.  For example, in January and March 1994, the 
veteran was admitted to a VAMC for treatment, including 
surgery, for dissecting scalp cellulitis.  In order to 
properly evaluate the veterans service-connected skin 
disorder it must be determined whether the veterans service-
connected hidradenitis with cellulitis of the lower 
extremities encompasses the scalp cellulitis.  The RO has not 
previously addressed this matter and, following another 
examination, it should do so.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all VA 
and non-VA medical providers who have 
treated him for skin and low back 
problems during and since 1992.  The RO 
should obtain the related medical 
records, including all reports from the 
Oakland VAMC.

2.  Thereafter, the RO should have the 
veteran undergo a VA dermatological 
examination for the purpose of 
determining the nature and severity of 
his service-connected skin disorder (last 
classified as hidradenitis with 
cellulitis of the lower extremities).  
The claims file must be made available to 
and reviewed by the doctor in conjunction 
with the examination.  Any indicated 
tests should be accomplished.  Color 
photographs of the involved areas should 
be taken and associated with the file.  
The examiner should diagnose all separate 
skin diseases and provide a complete 
description of all related signs and 
symptoms.  The examiner should opine 
whether the veterans postoperative 
cellulitis of the scalp and any other 
skin conditions are etiologically related 
to the previously service-connected 
hidradenitis and cellulitis of the lower 
extremities. 

3.  After the foregoing, the RO should 
review the veterans claims for increased 
ratings for his service- connection low 
back and skin disorders.  If the claims 
are denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond, and then 
the case should be returned to the Board 
for further appellate consideration.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
